 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10
     MARVIN LINARES,               ) Case No. CV 17-6480-CAS (JPR)
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     RAYMOND MADDEN, Warden,       )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Accepting Findings and Recommendations
18 of U.S. Magistrate Judge,
19      IT IS HEREBY ADJUDGED that this action is dismissed.
20
21
22 DATED: October 2, 2018
                               CHRISTINA A. SNYDER
23                             U.S. DISTRICT JUDGE
24
25
26
27
28
